Citation Nr: 0425407	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  92-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1984 until his 
death in May 1990.  His widow has appealed the denial of her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that the 
veteran's death was the result of his own willful misconduct 
and therefore not service connected.  

In an October 1996 decision, the United States Court of 
Appeals for Veterans Claims (then the United States Court of 
Veterans Appeals) (Court) vacated a December 1993 Board 
decision denying the benefit sought on appeal.  Pursuant to 
the Court's decision, the Board remanded the case in June 
1997 to the RO for further development.

In a January 2000 decision, the Board again denied the claim 
for DIC on the basis that the veteran's death was the result 
of his own willful misconduct.  The appellant appealed this 
decision to the Court, which, in an order dated in July 2001, 
vacated the Board's January 2000 decision, and remanded the 
case for further development.  The appellant appealed the 
Court's July 2001 ruling to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
dismissed her appeal in March 2003.  In January 2004, the 
Board remanded the case to the RO in compliance with the 
Court's July 2001 order.  

(Because of rules concerning the privacy of individuals who 
appeal to the Board and maintaining the confidentiality of 
the identities of those appellants, the Board may not cite 
the decisions of either the Court or the Federal Circuit in 
this case by using the usual format for legal citations, 
which includes the appellant's name.  Therefore, in its 
decision below, the Board has referred to these decisions as 
the "Court's order" and the "Federal Circuit's decision".)
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died as the result of a self-inflicted 
gunshot wound to the head while he was playing Russian 
roulette.

3.  The veteran's death was not the result of suicide.

4.  The veteran's death was not accidental.

5.  The veteran's death was either the proximate and 
immediate result of his intoxication or proximately caused by 
his deliberate or intentional wrongdoing with wanton and 
reckless disregard of its probable consequences.


CONCLUSION OF LAW

The veteran's death was not incurred in the line of duty 
because it was the result of his own willful misconduct.  38 
U.S.C.A. §§ 105(a), 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1(n), 3.301(c)(2), 3.302 (2003).



	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the United States Marine 
Corps (USMC) from May 1984 until his death on May 26, 1990.  
His induction medical examination did not reflect any 
psychiatric disorders.  With respect to medical history, he 
reported having had family counseling for two months in 1976 
related to his parents' separation.  The service medical 
records do not disclose any treatment for mental disorders.

A June 6, 1990, USMC Report of Casualty shows that the cause 
of the veteran's death was a "self[-]inflicted gunshot wound 
to the head" that occurred while the veteran was at the 
Sacaton Indian Reservation in Arizona on authorized leave 
from active duty.  The incident was investigated by the Pima 
Agency, Law Enforcement Service, Bureau of Indian Affairs 
[hereinafter Pima Agency]; the Gila River, Arizona, tribal 
police; and the Federal Bureau of Investigation; in addition, 
the Office of the Medical Examiner for Maricopa County and 
the USMC made reports.  

An August 1990 USMC report of the investigation surrounding 
the veteran's death revealed the following:  The shooting 
occurred at the home of the veteran's friend, LS, on the 
Reservation.  There were two weapons in the veteran's 
possession, a .38 caliber revolver and a .25 caliber semi-
automatic; they were contained in an ammunition can that the 
veteran had removed from the trunk of his car and had brought 
into the house.  When he removed the weapons from the can, 
both were unloaded.  The veteran handed the weapons to 
another friend, RS; after looking at both weapons, RS gave 
them back to the veteran.  Eyewitness RR recalled that the 
veteran had placed the .25 caliber semi-automatic back in the 
"ammo can" and that he had "stated:  'This is what my 
troops do sometimes['] pointing the .38 to his head and 
pulling the trigger".  The veteran then put one round in the 
.38 revolver cylinder, spun the cylinder, put the revolver to 
his head, and pulled the trigger.  He then spun the cylinder 
again, and the gun fired the second time he put the loaded 
revolver to his head and pulled the trigger.

The USMC report noted that the veteran had come to LS's house 
to watch a basketball game, arriving about 7:00 p.m. on May 
25; that everyone at the house had been drinking for 
approximately ten hours and that the shooting took place at 
approximately 5:15 a.m. on May 26; that approximately 35 
minutes had elapsed before the ambulance or police were 
called after the shooting; and that the veteran had lived 
approximately 11 hours after being taken by air evacuation 
from Sacaton hospital to St. Joseph's hospital in Phoenix 
where he had been pronounced dead by Dr. Shetter at 5:00 p.m. 
on May 27.  The military report concluded that the cause of 
death was a gunshot wound to the head and that the veteran's 
"familiarity, formal training, and experience with weapons 
in general were very extensive."

The USMC report also noted that "there [was] no doubt that 
[the veteran] knew the weapon was loaded"; that the veteran 
had "followed no safety precautions in the handling of the 
weapon"; and that the veteran had "held the weapon in his 
right hand at an upward arch at the right temple."  The 
investigating officer's opinion was that "the shooting [had] 
occurred as a result of [the veteran] and his friends playing 
with a .38 caliber revolver"; that the veteran and his 
friends "were under the influence of alcohol at the time of 
the shooting"; and that "the shooting was an accident."

A May 26, 1990, emergency medical services (EMS) report noted 
a "self[-]inflicted gunshot to r[ight] of head entrance, 
exit l[eft] above ear, [with] .38 cal[iber revolver]".  
Reported findings included alcohol on the veteran's breath 
and "'friends' state [that he was] messing around with [a] 
gun".  A Pima Agency incident report, dated May 28, 1990, 
provided information consistent with the above report and 
noted that tribal police officers had assisted in the 
investigation by securing the scene and conducting 
interviews.

A May 26, 1990, Pima Agency narrative report noted that, upon 
the investigator's arrival at the scene of the shooting 
within approximately one hour after it had occurred, witness 
RS was observed at that time carrying a military ammunition 
box that was then seized.  The same individual was then 
observed interfering with the performance of work by the 
ambulance attendants.  The report noted that he was 
"intoxicated".  Another Pima Agency investigative report of 
that date stated that witness RS was arrested on a charge of 
interfering with the duties of the police, for hostile and 
uncooperative conduct, and for hindering officers and the 
criminal investigator from conducting an investigation and 
obtaining evidence at the scene.

A Pima Agency investigator noted that, upon entering the 
house where the shooting had occurred, he had found the 
"living room to be strangely almost bare" and had observed 
a male on the floor of that room.  Present were LS, RR, and 
RS.  The investigator stated that RR told him that the 
veteran "was playing around with a pistol and shot himself 
in the head" and that he, RS, and the veteran "were 
consuming alcoholic beverages in the living room on the 
floor."  RR noted that two other individuals had "passed 
out from intoxication."  RS stated that the veteran had come 
over to the house around 7:00 p.m. on May 25 to watch 
basketball, and that they had been drinking beer.  Other 
reported details of what next transpired are consistent with 
those provided in the USMC report.  The living room was 
observed "to be clear of litter and any sign of alcoholic 
beverages"; it was "[a]s if someone had cleaned the room."  
The sofa was in the dining room, and "[l]itter and trash 
which included some broken glass, [and] a broken vase, were 
sweep [sic] into the northeast corner of the kitchen/dining 
room."

Another Pima Agency report, prepared on May 26, 1990, by 
another investigator, concluded - "based on interviews of 
witnesses, family members[,] and friends" -- that there was 
"[n]o evidence to suggest the [veteran's] intent to commit 
suicide" and that the veteran "apparently shot himself with 
[a] gun while playing Russian roulette."  (Russian roulette 
is defined as "a stunt in which a person spins the cylinder 
of a revolver loaded with one bullet, aims the muzzle at his 
head, and pulls the trigger" and "an act of reckless 
bravado," Webster's II New College Dictionary 970 (1995) 
(hereinafter Webster's).)  The veteran's death certificate 
identified the cause of death as "[g]unshot wound of head" 
and noted that no autopsy had been performed.

The Office of the Medical Examiner (ME) examined the 
veteran's body on May 28, 1990, at 10:30 a.m., identified the 
cause of death as a suicide, and also noted that an autopsy 
had not been performed.  The ME's narrative summary of the 
circumstances surrounding the death included:  "Apparently 
shot self with gun[;] to hospital where he died later after 
surgery.  Playing Russian roulette. . . ."  An ME 
toxicological examination report showed that testing of 
ocular fluids, from a specimen submitted May 28, 1990, was 
"negative for alcohol". 

In July 1990, the appellant filed a claim with the RO for VA 
dependency and indemnity compensation (DIC) or death pension.  
A May 1991 RO administrative decision determined that the 
veteran's death was not in the line of duty due to his own 
willful misconduct.  In appealing the June 1991 RO denial of 
service connection for the cause of his death, the appellant 
filed a statement contending clear and unmistakable error 
(CUE) in the administrative and RO decisions.

In November 1991, the RO received medical records from the 
Sacaton hospital.  The records noted, inter alia, a "self[-
]inflicted GSW [(gunshot wound)]" to the head.  A January 
1992 RO decision denied the appellant's CUE claim (although 
styled as one, this was not a CUE claim because there had not 
been any final RO decision (see 38 C.F.R. § 3.105)), 
concluding that there was "no evidence of mental unsoundness 
or any other evidence to show the existence of a psychiatric 
condition at the time of the self-inflicted gunshot wound to 
the head" and that there was "no evidence to conclude that 
the veteran was insane at the time of the self-inflicted 
gunshot wound to the head."  

In April 1992, the appellant perfected her appeal to the 
Board.  She stated that the investigation had not been 
properly conducted, that the veteran's death was "anything 
but self-inflicted," and that his death was not due to 
misconduct.  In a separate statement, her representative 
disputed that the gunshot wound was self-inflicted.  He 
contended that sworn statements of witnesses were not 
obtained; that the trajectory of the bullet showed that it 
could not have originated from above the pool of blood; that 
the pistol was not found near the veteran; that the living 
room was thoroughly cleaned before the police arrived; and 
that other inconsistencies existed in the description of 
events such that the conclusions reached by the investigators 
could not be justified and raised "an element of doubt that 
the fatal wound was self-inflicted." 

In the December 1993 decision, the Board found that the 
veteran had died due to a self-inflicted gunshot wound to the 
head while playing Russian roulette and that he was not 
insane at the time of his death.  The Board denied DIC, 
finding that the veteran's death was the result of his own 
willful misconduct and was not incurred in the line of duty. 

In March 1994, the appellant filed a Motion for 
Reconsideration of the Board's decision.  38 C.F.R. 
§ 20.1000.  In so doing, she submitted the statement, dated 
in March 1994, of JS, a private investigator, who outlined 
mistakes that he believed authorities who investigated the 
death of the veteran had made in their investigations.  He 
concluded that these investigations "did nothing to 
establish beyond any reasonable doubt what actually occurred 
and who in fact shot the victim."  In May 1994, the Board 
denied the appellant's Motion for Reconsideration.  

The appellant appealed the Board's December 1993 decision to 
the Court which, in an October 1996 opinion, vacated the 
Board's decision and remanded the case to the Board for 
readjudication.  In its opinion, the Court noted that section 
105(a) of the statute provided a presumption in favor of a 
finding that an injury or disease incurred during active duty 
was incurred in line of duty and not the result of the 
veteran's own misconduct, and that if the Board found that an 
exception applied, in this case, willful misconduct, and 
denied the claim solely on the basis of such exception, the 
Board must establish that denial of the claim is justified by 
a preponderance of the evidence.  38 U.S.C.A. § 105(a).  

The Court also remanded the claim for the Board to provide an 
adequate statement of reasons or basis for determinations 
regarding (1) whether the veteran's death was due to his own 
willful misconduct as defined under 38 C.F.R. § 3.1(n)(1); 
(2) whether the veteran's death was the proximate and 
immediate result of intoxication under 38 C.F.R. 
§ 3.301(c)(2); (3) whether the veteran committed suicide and, 
if so, the effect on the case of the presumption of "unsound 
mind" triggered by such an act under 38 C.F.R. § 3.302; and 
(4) whether the veteran's death was an accident and, if so, 
why an accidental death did not negate a finding of willful 
misconduct.  In regard to items (3) and (4), the Court, 
citing to several cases involving definitions of accidental 
death under insurance policies, noted, "There is 
considerable caselaw, usually in a life-insurance context, 
that deals with deaths resulting from Russian roulette and 
finds or suggests that such deaths are, or are consistent 
with, suicide."  The Court also noted that, on remand, the 
Board should attempt to obtain certain medical records.

On remand to the Board, the appellant was notified in March 
1997 by the Board of her right to submit additional evidence 
and argument in support of her claim.  In response, she 
submitted additional evidence including a copy of the March 
1994 statement of JS, the private investigator; copies of the 
caselaw cited by the Court in its opinion concerning deaths 
resulting from Russian roulette; and definitions of the word, 
"accident", from dictionaries.

Pursuant to the Court's opinion, the Board remanded the case 
to the RO in June 1997 to obtain medical records from St. 
Joseph Hospital and a statement from Dr. Andrew Shatter, 
summarizing treatment provided the veteran just prior to his 
death.  The records obtained by the RO included a Final 
Summary, which was dictated by Dr. Shatter on June 11, 1990, 
and transcribed on June 15, 1990.  Dr. Shatter noted that, at 
the request of the veteran's family that all measures be 
taken, the veteran was taken to surgery for debridement of 
the gunshot wound.  Dr. Shatter noted that the veteran did 
not recover from surgery and was pronounced dead.  On a 
report, dated May 30, 1990, Stephen Coons, M.D., 
Neuropathologist, noted that gross and microscopic 
examination of a specimen of skin at the gunshot entry wound 
site revealed "changes consistent with contact or close 
range gunshot wound entry site."  On an Emergency Level I 
Trauma Flow Sheet, dated May 26, 1990, noted under 
"Gastrointestinal" the presence of "d[ar]k red blood via 
n/g [nasogastral] tube [with] odor ETOH [alcohol]."  
Toxicology test results, dated May 26, 1990, showed that the 
veteran's blood alcohol level was 169 mg/dl.

On remand, the RO obtained Forensic Testimony, dated in July 
1998, from Mounir Soliman, M.D., a private psychiatrist.  Dr. 
Soliman noted that  the veteran was alert and oriented 
because he was able to drive his car on the night before his 
death.  His memory was intact for immediate, recent, and 
remote memory because he wanted to celebrate his 24th 
birthday a week after the incident.  Dr. Soliman observed 
that, on the night before the veteran's death, eyewitnesses 
did not notice disorganized or depressive symptoms, suicidal 
or homicidal ideation, or bizarre or abnormal actions on the 
part of the veteran.  The veteran did not verbalize an intent 
to end his life, and he was able to conduct a conversation 
with two eyewitnesses minutes before the shooting.  Moreover, 
the night before his death he attended a social gathering 
where everybody was drinking alcohol.  After reviewing the 
medical report and offering clinical symptoms, Dr. Soliman 
rendered the opinion that drinking alcohol had affected the 
veteran's judgment.  He concluded that, "[b]ased on my 
evaluation of the records provided, there is no evidence to 
suggest any suicidal ideation or suicidal attempts.  The 
incident seemed to be a result of the veteran's behavior from 
the gunshot wound with a 38 caliber."

In November 1998, the RO determined in an administrative 
decision that the veteran's death was not incurred in line of 
duty because it was due to his own willful misconduct.  The 
RO issued supplemental statements of the case in November and 
December 1998.

In July 1999, the appellant submitted a report from Skip T. 
Heck, Ph.D., who stated that he was a rehabilitation and 
forensic psychologist.  In a letter dated July 1999, Dr. Heck 
disputed some of the findings of the July 1998 report of Dr. 
Soliman, although he stated that the record was unclear as to 
whether the veteran committed suicide because of a lack of 
evidence.  He reported that the veteran possessed many of the 
characteristics defining a person who was at low risk for 
suicide, including his maintenance of a marriage, employment, 
stable interpersonal relationships, good health, good 
achievement, social drinker status, and a normal personality, 
along with his concern for his family.

With regard to Russian roulette, Dr. Heck felt that because 
deaths caused by Russian roulette are extremely rare, they 
are inherently improbable.  Thus, Dr. Heck felt that a 
finding of death by Russian roulette required a higher level 
of proof than a finding of death by some other means.  Dr. 
Heck further noted that Russian roulette is a game that 
requires multiple players, whereas the investigative reports 
indicated that the veteran alone had participated in the game 
on the night of his death.  Dr. Heck stated that, "[w]hen 
played alone, it is suicide, an observation that is enhanced 
if the cylinder is spun more than once."  

Dr. Heck further stated that there was insufficient evidence 
to determine whether the veteran's death was or was not the 
result of Russian roulette, but he found it "extremely 
implausible" that the veteran caused his own death by 
Russian roulette.  Noting that, according to the veteran's 
wife and one of the veteran's fellow serviceman, the veteran 
was left-handed and that he was shot in the right temple, Dr. 
Heck indicated that the veteran's death could have been 
murder.  Although acknowledging that the facts did not 
support a definitive conclusion that the veteran was 
murdered, that he died of an accident, or that he committed 
suicide, Dr. Heck stated that it was his opinion that there 
was a far greater likelihood that one of these was the cause 
of his death rather then that he died from playing Russian 
roulette.  

In a September 1999 supplemental statement of the case, the 
RO reviewed Dr. Heck's report and continued the denial of the 
claim for service connection for the cause of the veteran's 
death on the basis that the veteran's death was due to his 
own willful misconduct.  This development was followed by the 
Board's January 2000 decision denying the appeal on the basis 
that the veteran's death was due to his own willful 
misconduct and the Court's July 2001 order to vacated the 
Board's decision.

II.  Preliminary Matters
a.  Duties To Notify And Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim.  The act also affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before an initial unfavorable agency 
of original jurisdiction (AOJ) decision on a 
service-connection claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Because the VCAA was enacted long 
after the initial adjudication of this claim by the RO (the 
"AOJ" in this case), notice of the VCAA was not made prior 
to the RO's initial adjudication.  Nevertheless, the RO did 
provide the appellant with notice of the VCAA in March 2004, 
pursuant to a January 2004 remand order which the Board 
issued in response to the July 2001 order of the Court, which 
remanded the case for compliance with the Secretary's brief 
which called for readjudication of the case by the Board in 
light of the enactment of the VCAA.  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

First, even though the notice provided to the appellant on 
March 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
knew, pursuant to the Court's July 2001 order, that the case 
was being returned to the Board in part for compliance with 
the VCAA, and the appellant was free on remand to submit 
additional evidence and argument in support of her claim, 
including any evidence or argument pertaining to the VCAA.  
Kutscherousky v. West, 12 Vet. App. 369, 372-72 (1999).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Cf. Pellegrini, 18 Vet. App. at 120 (stating 
that, not every case where pre-AOJ-adjudication notice was 
not provided must be returned to the AOJ for the adjudication 
to start all over again as though no AOJ action had ever 
occurred).  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The RO informed the appellant in the March 2004 VCAA notice 
about the information and evidence that was necessary to 
substantiate the claim that the veteran's death was not due 
to willful misconduct.  The RO provided her with the 
regulatory definition of willful misconduct and informed her 
what information and evidence had already been obtained and 
was in the file.  In addition,  the RO informed the appellant 
about the information and evidence that VA would seek to 
provide, such as relevant Federal records, including the 
veteran's service records and other relevant records which 
the appellant informed VA about.  The RO also informed the 
appellant about the information and evidence she was expected 
to provide including evidence showing that the veteran's 
death was not due to his misconduct.  Although the VCAA 
notice letter that was provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that the appellant was nevertheless fully notified of the 
need to give to VA any evidence pertaining to her claim.  

Essentially, all the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted previously, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
records of investigation into the veteran's death are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  As noted, the 
appellant also was afforded the opportunity to provide 
additional evidence and argument in support of her claim.  VA 
has also assisted the appellant and her representative 
throughout the course of her appeal by providing her with a 
statement of the case and supplemental statements of the case 
which informed her of the laws and regulations relevant to 
her claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

b.  Argument That Veteran's Willful Misconduct Is Irrelevant
To Whether Appellant Is Entitled To DIC

In her briefs before the Court in 2001, the appellant argued 
that the veteran's willful misconduct is irrelevant to 
whether she is entitled to DIC.  She argued that the 
provisions of 38 U.S.C. § 1110 "which bar compensation in 
case of misconduct are meant to bar compensation to the 
wrong-doer alone."  Appellant's April 2001 Reply Brief at 4 
(underlining in original).  She further contended that 
"[t]he language of that statute cannot be attributed to 
38 U.S.C. § 1310 . . . ."  Id.

In its July 2001 order, the Court rejected this argument, 
stating that "[t]he appellant's argument that 'her husband's 
misconduct . . . is irrelevant to the question of whether she 
is entitled to DIC' (Appellant's Brief at 6) ignores the 
plain language of the pertinent statutes and is better 
addressed to Congress than to the Court or VA - both of which 
are charged only with applying the statutory provisions as 
written and not revising those provisions."  Court's July 
2001 Order at 2.  The Court held that service connection for 
the cause of the veteran's death cannot be found where the 
disability is the result of the veteran's own willful 
misconduct.  Id.  

The appellant appealed the Court's determination on this 
matter to the Federal Circuit which, in a March 2003 
disposition, dismissed her appeal.  The Federal Circuit 
decided that there was not a substantial risk that the 
Court's interpretation of sections 1310(a) and 1110 would 
evade further review if the appellant should lose her appeal 
on remand to the Board by the Court.  Rather, if the 
appellant appeals the Board's decision to the Court and the 
Court affirmed the Board's decision, then the appellant may 
seek review of the Court's interpretation of section 1310(a) 
on what will then be a final judgment by the Court.  Thus, 
the Federal Circuit dismissed the appellant's appeal of the 
Court's interpretation of 1310(a) in its order remanding the 
case to the Board because it determined that the appellant 
had not appealed from a final order.  Federal Circuit's March 
2003 decision.

On remand to the Board, the appellant has not submitted 
additional argument concerning her interpretation of sections 
1310(a) and 1110.  The Board agrees with, and finds that it 
is bound by, the Court's interpretation of these statutes in 
its July 2001 order as providing that service connection for 
the cause of the veteran's death cannot be found where the 
disability is the result of the veteran's own willful 
misconduct.  Thus, the Board will not address this matter 
further in this decision.

c.  Argument That The Gunshot Wound Was Not Self-Inflicted
But Rather Inflicted By Someone Other Than The Veteran

In its now-vacated decision in December 1993, the Board noted 
that the appellant did not dispute the finding that the 
veteran died due to a gunshot wound to the head but that she 
disputed the fact that the wound was self-inflicted.  The 
Board noted then, and the Board notes now, that the evidence 
preponderates against a claim that the gunshot wound to the 
head was inflicted by someone other than the veteran.  For 
example, the USMC, the Pima Agency, and the ME all concluded 
that the wound was self-inflicted.  None of the several 
authorities who investigated the case investigated it as a 
homicide.  In its October 1996 opinion, the Court indicated 
that the appellant's contention that the gunshot wound was 
not self-inflicted was without merit, noting that she had not 
offered evidence, as distinguished from speculation, that the 
wound was other than self-inflicted.

Since the Court's October 1996 opinion, the appellant has 
submitted the report of Dr. Heck to the effect that, although 
the facts did not support a definitive conclusion that the 
veteran was murdered, it was his opinion that murder was a 
more likely cause of the veteran's death than that he died 
from playing Russian roulette.  Dr. Heck offered no rationale 
for his opinion other than that the appellant and a fellow 
servicemember of the veteran told Dr. Heck that the veteran 
was left handed and that the gunshot wound was to the right 
temple.  However, the service medical records show that the 
veteran himself reported on the May 1984 enlistment 
examination and on the January 1988 reenlistment examination 
report that he was right handed.  

The Board places more probative weight on the veteran's own 
report as to his dominant hand than it does to Dr. Heck's 
report of what the appellant and a fellow servicemember of 
the veteran told him.  Moreover, the veteran's having 
indicated that he was right handed in service medical records 
undermines the only theory on which Dr. Heck based his 
opinion that it was more likely that the veteran was murdered 
than that his death was caused by his playing Russian 
roulette.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim that the 
gunshot wound to the head was inflicted by someone other than 
the veteran, and finds as fact that the veteran died as the 
result of a self-inflicted gunshot wound to the head.  
Accordingly, the argument that the gunshot wound was not 
self-inflicted but rather inflicted by someone other than the 
veteran will not be addressed further below.

III.  Applicable Law

DIC may be paid to a surviving spouse of a veteran who dies 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310(a).  For the purposes of the provisions of 
the law governing DIC, the term "veteran" includes a person 
who died in the active military, naval, or air service.  
38 U.S.C.A. § 1301.  The standards and criteria for 
determining whether a disability is service-connected shall 
be those applicable under chapter 11 of Title 38.  
38 U.S.C.A. § 1310(a).  

For the purposes of the case presently before the Board on 
appeal, under chapter 11, service connection may be 
established and service-connected compensation may be paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service, but no compensation shall be paid if 
the disability is the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991) (emphasis 
added); 38 U.S.C.A. §§ 1110, 1131, Historical and Statutory 
Notes, Amendments, 1990 Amendments (West 2002).  Concerning 
this, the Board notes that, in 1990, section 1131 was amended 
by Public Law 101-508, which substituted the phrase "a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs" for the italicized phrase noted above.  
This amendment, however, applies only to claims filed after 
October 31, 1990, and the appellant filed her claim for DIC 
in this case in July 1990.  38 U.S.C.A. § 1131, Historical 
and Statutory Notes, Effective and Applicability Provisions, 
1990 Acts (West 2002).  Accordingly, the Board must apply the 
prior version of the statute to her claim.

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or the 
disease contracted, in active military, naval, or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was the result of the person's 
own willful misconduct.  38 U.S.C.A. § 105(a) (West 1991) 
(emphasis added); 38 U.S.C.A. § 105, Historical and Statutory 
Notes, Amendments, 1990 Amendments (West 2002).  As was true 
with section 1131 noted above, section 105(a) was amended in 
1990 by Public Law 101-508, which substituted the phrase "a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs" for the italicized phrase noted above.  
38 U.S.C.A. § 105, Historical and Statutory Notes, Effective 
and Applicability Provisions, 1990 Acts (West 2002).  Because 
this amendment applies only to claims filed after October 31, 
1990, the Board must apply the prior version of the statute 
to her claim.

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).  For the purpose of 
determining entitlement to service-connected and nonservice-
connected benefits the definitions in 38 C.F.R. § 3.1(m) and 
(n) apply except as modified within paragraphs (c)(1) through 
(c)(3) of section 3.301.  38 C.F.R. § 3.301(c).  Concerning 
this case, only paragraph (c)(2) of section 3.301 is 
relevant.  Id.  The provisions of paragraph (c)(2) are 
subject to the provisions of 38 C.F.R. § 3.302 where 
applicable.  Id.

Paragraph (c)(2) of section 3.301 provides in pertinent part 
as follows:

The simple drinking of alcoholic beverage 
is not of itself willful 
misconduct. . . .  If, in the drinking of 
a beverage to enjoy its intoxicating 
effects, intoxication results proximately 
and immediately 
in . . . .death, the . . . death will be 
considered the result of the person's 
willful misconduct.

38 C.F.R. § 3.301(c)(2).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  
The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to 
self-destruction.  38 C.F.R. § 3.302(b). 

Affirmative evidence is necessary to justify reversal of 
service department findings of mental unsoundness where VA 
criteria do not otherwise warrant contrary findings.  In all 
instances any reasonable doubt should be resolved favorably 
to support a finding of service connection.  38 C.F.R. 
§ 3.302(c).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

IV.  Analysis
a.  Intoxication

The evidence relevant to whether the veteran was intoxicated 
on the morning of May 26, 1990, when he shot himself in the 
right temple consists of the statements of the eyewitnesses 
as recorded in various investigative reports; the 
investigative reports of the USMC and the Pima Agency; the 
EMS report; the ME report; the medical records from St. 
Joseph's Hospital; and the opinion of Dr. Soliman.  Most of 
this evidence indicates that the veteran had consumed alcohol 
in the hours preceding the shooting, one item of evidence 
demonstrates that he was intoxicated, and another item of 
evidence showed that postmortem testing of ocular fluid was 
negative for alcohol.

Specifically, according to the USMC report, everyone at the 
house had been drinking for approximately 10 hours prior to 
the shooting, which occurred at approximately 5:15 a.m. on 
May 26, and the investigating officer's opinion was that the 
veteran and his friends were under the influence of alcohol 
at the time of the shooting.  The Pima Agency report shows 
that witness RS was intoxicated upon the investigator's 
arrival at the scene about an hour after the shooting and had 
to be arrested for interfering with the duties of the police 
and for hostile and uncooperative conduct.  Witness RR stated 
that he, the veteran, and RS were consuming alcoholic 
beverages in the living room on the floor prior to the 
shooting, and that two other individuals had passed out from 
intoxication.  RS stated that the veteran had come over 
around 7:00 p.m. on May 25 to watch basketball and that they 
had been drinking beer.  The May 26 EMS report shows findings 
of alcohol on the veteran's breath, and an Emergency Level I 
Trauma Flow Sheet from St. Joseph's Hospital, also dated May 
26, noted the presence of "d[ar]k red blood via n/g 
[nasogastral] tube [with] odor ETOH [alcohol].  Toxicology 
test results, also dated May 26, 1990, show that the 
veteran's blood alcohol level was 169 mg/dl.  Finally, the ME 
toxicological examination report showed that testing of 
ocular fluids, from a specimen submitted May 28, 1990, two 
days after the veteran's death, was "negative for alcohol". 

With the exception of the last two items of evidence noted in 
the preceding paragraph, all of the evidence demonstrates 
that the veteran had been drinking alcohol prior to the 
shooting although none conclusively shows that he was 
intoxicated.  However, the blood alcohol level of 169 mg/dl 
does demonstrate that the veteran had consumed sufficient 
alcohol to reach a level of intoxication.

A blood alcohol concentration (BAC) of 50 
mg/dl produces sedation or tranquility; 
50 to 150 mg/dl, lack of coordination; 
150 to 200 mg/dl, intoxication; and 300 
to 400 mg/dl , unconsciousness . . . .  
The legal BAC while driving is [less 
than] 100 mg/dl in most states, and 
intoxication is often defined as present 
at this level.

The Merck Manual, Sec. 15, Ch. 195, Drug Use and Dependence 
(emphasis added); see also Forshey v. West, 12 Vet. App. 71, 
75 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (noting that VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV,  11.04(c)(2) (Mar. 25, 1996) 
(hereinafter "M21-1") indicates that a laboratory test 
showing a blood alcohol level of .100% or more creates a 
presumption of intoxication).  

Although the postmortem ocular fluid specimen two days after 
the veteran's death was negative for alcohol, the Board 
assigns more probative weight to the blood alcohol level 
shown on May 26, 1990, because the blood alcohol level was 
obtained closer in time to the shooting and while the veteran 
was still alive.  In addition, the results of the blood 
alcohol testing are consistent with the other evidence 
showing that the veteran consumed alcohol prior to the 
shooting.  Dr. Soliman concluded that drinking alcohol seemed 
to have affected the veteran's judgment before the incident, 
as anticipated with heavy drinking.  Dr. Soliman's opinion is 
consistent with the hospital toxicology report that the 
veteran's blood alcohol level was 169 mg/dl.  Thus, based on 
the evidence in its entirety, the Board concludes that the 
preponderance of the evidence shows that the veteran was 
intoxicated at the time that he shot himself, that 
intoxication resulted proximately and immediately in his 
death, and that therefore his death is considered the result 
of his willful misconduct.  38 C.F.R. § 3.301(c)(2).  

In so concluding, the Board notes that proximate cause is 
"[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see Forshey, 12 Vet. 
App. at 73-74.  Intoxication is shown to be the proximate 
cause of the self-inflicted gunshot wound to the head that 
caused the veteran's death because a preponderance of the 
evidence shows that the veteran was intoxicated at the time 
of the shooting and there is an absence of evidence, i.e., 
"negative evidence" of any other intervening cause.  See 
Forshey, 12 Vet. App. at 74.  In this regard, the Board 
notes, for the reasons specified below under Part IV.b. of 
this decision, that the evidence preponderates against a 
claim that the veteran's death was either suicide or an 
accident.

Finally, in cases involving intoxication, the evidence need 
not show that the veteran had engaged in "conscious 
wrongdoing" or "deliberate or intentional wrongdoing," 
actions included in the definition of willful misconduct in 
section 3.1(n).  38 C.F.R. § 3.1(n)(1).  This is so because 
section 3.1(n)'s definitions of willful misconduct as "an 
act involving conscious wrongdoing of known prohibited 
action" or as involving "deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences" apply for the purpose of 
determining entitlement to VA benefits "except as modified" 
by paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c) 
(emphasis added).  Paragraph (c)(2) provides a specific 
exception to sections 3.1(n)'s definition of willful 
misconduct as involving "conscious" or "deliberate or 
intentional" wrongdoing in cases involving intoxication -- a 
term which "comprehends a situation where, by reason of 
drinking intoxicants, an individual does not have the normal 
use of his physical or mental faculties" -- because an 
intoxicated individual may engage in wrongdoing that is not 
"conscious" or "deliberate or intentional," as those terms 
are usually understood, because of impairment of his mental 
faculties by the intoxication.  BLACK'S at 738.  In such 
cases, section 3.301(c)(2) provides that, where intoxication 
results proximately and immediately in disability, the 
disability "will be considered" the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).

As noted in the M21-1, "[a] person is held responsible for 
disabling injuries or death which resulted directly and 
immediately from indulgence in alcohol on an individual 
occasion.  Willful misconduct is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and 
mentally, because of alcohol."  M21-1, Part IV,  11.04(c); 
see also VAOPGCPREC 2-93 at para. 11 (Jan. 13, 1993).  

In this case, the veteran willingly achieved a drunken state 
and, while in this condition, undertook the operation of a 
firearm, a task for which he was unqualified, physically and 
mentally, because of alcohol.  Thus, the Board has decided 
the claim on the evidence that is of record and, for the 
reasons or bases articulated above, has concluded that the 
weight of the evidence shows that the veteran was intoxicated 
on May 26, 1990, and intoxication resulted proximately and 
immediately in his death from a self-inflicted gunshot wound 
to the head.  Thus, his death was the result of his willful 
misconduct and precludes a finding of service connection for 
the cause of his death by gunshot wound.  Since the weight of 
the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board has also 
considered the statutory line-of-duty presumption afforded by 
38 U.S.C.A. § 105(a), and the finding of willful misconduct 
is supported by a preponderance of the evidence, as discussed 
in this decision.

b.  Reckless And Wanton Disregard Of Probable Consequences

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995); Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per 
curiam order noting Board's fundamental authority to decide a 
claim in the alternative).  Thus, even assuming for the sake 
of argument that the veteran was not intoxicated at the time 
he inflicted the gunshot wound to his head, the Board 
concludes, for the reasons which follow, that his death was 
still the proximate result of his willful misconduct.  In so 
concluding, the Board notes that the presumption raised by 
section 105(a) that the veteran's death was in line of duty 
may be rebutted by a preponderance of the evidence showing 
that his death was proximately caused by his own willful 
misconduct.

The Court has indicated that on remand the Board should 
discuss whether the veteran committed suicide and, if so, the 
effect on the case of the presumption of "unsound mind" 
triggered by such an act under 38 C.F.R. § 3.302; and whether 
the veteran's death was an accident and, if so, why an 
accidental death did not negate a finding of willful 
misconduct.  In considering whether the veteran's death was 
suicide or an accident, the Court referred the Board to six 
cases involving definitions of accidental death under 
insurance policies.  The Court indicated that this caselaw 
"finds or suggests" that deaths resulting from Russian 
roulette "are, or are consistent with, suicide."

The six cases, however, primarily stand for the proposition 
that deaths resulting from Russian roulette are, for the most 
part, not "accidental" as that term was defined either in 
the individual insurance policies in question or by the 
courts.  As was stated in Wickman v. Northwestern Nat Life 
Ins. Co.,

To illustrate, there are several reported 
cases of people who have participated in 
games of Russian roulette not expecting 
or intending that they be killed, 
evidently entertaining a fanciful 
expectation that fate would inevitably 
favor them.  The courts have generally 
held that he insureds' deaths in these 
cases, regardless of actual expectation 
or intention, were not accidental.  

Wickman v. Northwestern Nat Life Ins. Co., 908 F.2d. 1077, 
1087 (1st Cir. 1990).  Some of the cases indicated that the 
deaths resulting from Russian roulette were "intentional" 
but distinguished between suicide, i.e., an intent to kill 
oneself, and other intentional acts, such as playing Russian 
roulette, which involve doing something so inherently 
dangerous that death followed as a foreseeable consequence 
rather than as an accidental, or unforeseen, result.  See 
Harrington v. New York Life Ins. Co., 193 F. Supp. 675, 677 
(N.D.Ca. 1961); Koger v. Mutual of Omaha Ins. Co., 152 W.VA 
274, 282, 163 S.E.2d 672, 676 (1968) (stating, "if Koger did 
not commit suicide or was not killed while engaged in the 
precarious and ridiculous 'game' of Russian Roulette, either 
of which would be intentional and not accidental . . . .") 
(emphasis added).

Accident.  With regard to whether the veteran's death was an 
accident, the only evidence in the record indicating that the 
shooting was an "accident" was a finding of the 
investigator on the USMC report.  This investigator also 
found, however, that the veteran was under the influence of 
alcohol at the time of the shooting, and therefore, his 
opinion that the death of the veteran was an "accident" may 
be construed in a similar manner as an motor vehicle 
"accident" that occurs when a driver is under the influence 
of alcohol or intoxicated, i.e., that, because of the 
intoxication, the requisite intent could not be formed to 
make the event an intentional act or a deliberate act.  
Moreover, the Board observes with regard to the USMC 
investigator's finding that the investigator was specifically 
ordered not to express an opinion as to line of duty or 
misconduct in this case, and therefore his finding that the 
shooting was an "accident," as opposed to an intentional or 
deliberate act, is not an official determination by the 
service department that the death was not due to misconduct 
that would be binding on VA unless patently inconsistent with 
the facts and requirements of the law administered by VA.  
38 C.F.R. § 3.1(m).

Moreover, as shown by the caselaw recommended by the Court 
for review as well as by the definitions of the word 
"accident" submitted by appellant to the Board in 1997 from 
a dictionary, a medical dictionary, and a legal dictionary, 
an accident is an unexpected and unforeseen event, happening, 
or occurrence.  As the Board is assuming, for the sake of its 
alternative decision in this part, that the veteran was not 
intoxicated when he shot himself, the Board concludes that, 
given the evidence of the veteran's extensive familiarity, 
formal training, and experience with weapons in general, he 
must have known or should have known that putting a loaded 
revolver to his head and pulling the trigger could result in 
serious injury or death.  Therefore, the fact that the weapon 
fired cannot be said to have been - from the perspective of 
the veteran in this case - an unexpected and unforeseen 
occurrence.  Furthermore, the fact that there was only one 
bullet in the cylinder or that the veteran pulled the trigger 
twice before the gun fired does not dissuade the Board from 
its finding that his death was not an accident.

In this regard, the Board finds most persuasive the 
description in Thompson v. Prudential Ins. Co.:

Where one places a loaded pistol to his 
head and voluntarily pulls the trigger, 
knowing the gun to be loaded and lethal, 
nothing more appearing, it is 
unquestionably no accident that his 
action results in his injury or 
death . . . .  So too, where one engages 
in a game of Russian Roulette in which 
all but one of the cartridges are removed 
from the cylinder of a revolver, the 
cylinder is spun, the revolver is placed 
by the participant to his head, and the 
trigger is voluntarily pulled without 
ascertaining the position of the 
cartridge in the chamber in its relation 
to the firing mechanism, and it occurs 
that, when the trigger is pulled, the gun 
fires and kills or injures the 
participant, his death or injury is no 
less intentional than had the gun been 
fully loaded, and his death or injury can 
not be said to have been the result of 
accident . . . .  In such a case, it will 
be presumed that the participant intended 
that he should be killed or injured 
should fate stop the cartridge in the 
spinning cylinder in firing position.  
One engaging in such a bizarre pastime 
with a lethal weapon, if he be compos 
mentis, knows that he is courting death 
or severe injury, and will be held to 
have intended such obvious, and well-
known results, if he is killed or 
injured.  The insured, so far as the 
evidence shows, was not "play-acting" 
or engaging in a pseudo game of Russian 
Roulette.  The cartridges were not 
blanks.  He placed a "live" cartridge 
in the cylinder of the revolver and made 
no effort to ascertain the position in 
which the cartridge stopped in relation 
to the firing mechanism, before pulling 
the trigger.  Such reckless abandon and 
exposure to a known and obvious danger 
can not be said to have been accidental, 
nor can it be said that his death was 
effected by accidental means.  The most 
that can be said for such a participant 
is that he hoped the cartridge would not 
stop in the firing position when his turn 
to pull the trigger came.  

Thompson v. Prudential Ins. Co., 84 Ga. App. 214, 219-20 (Ga. 
Ct. App., 1951).

The Board agrees that the veteran's death in this case was 
the result of an intentional act and was not accidental.  
Unlike other cases wherein there was evidence that the person 
playing Russian roulette believed that the gun would not 
fire, this case presents no evidence that would indicate that 
the probability of the gun's firing was unforeseen by the 
veteran or unexpected by him given his expertise with 
firearms.  See, e.g., Southern Mut. Ins. Co. v. Mason, 213 
Ga. App. 584, 587 (Ga. Ct. App., 1994) (noting that, 
"[t]hough pulling the trigger of a loaded gun which is 
pointed at another is an inherently dangerous activity, if 
Placeres did in fact believe he had loaded the bullet so that 
the cylinder would rotate away from the hammer so that the 
gun would not fire, there would be a basis for a jury to 
conclude that no physical injury had been 'expected or 
intended' by Placeres when he acted").  In this regard, 
there is no evidence that that veteran believed that the 
gun's safety mechanism was activated or that, for some other 
reason, the gun would not fire.  Rather, according to the 
USMC, the veteran had "followed no safety precautions in the 
handling of the weapon" and the veteran was described by the 
eyewitnesses in the case as "playing with" and "messing 
around with" the gun.  

Moreover, the Board attaches no significance to the fact that 
the veteran pulled the trigger twice.  There is nothing to 
indicate that the fact that the gun did not fire the first 
time triggered a belief or supposition in the veteran that 
the gun would never fire or was unlikely to fire, such that 
its firing the second time was an unexpected result.  The 
Board doubts that anyone with such extensive training in 
weaponry would be so easily swayed by the firearm not firing 
on one occasion that he would abandon his years of training 
and knowledge and instead suppose that the weapon was 
unlikely to fire.  Concerning this, the Board notes that such 
a supposition is unreasonable in light of the veteran's 
extensive knowledge of, and experience with, the operation of 
firearms.  See Wickman, 908 F.2d at 1088 (noting that, if the 
fact-finder determines that the suppositions were 
unreasonable than the injuries shall be deemed not accidental 
and the determination of what suppositions are unreasonable 
should be made from the perspective of the insured, taking 
into account the insured's personal characteristics and 
experiences).  Accordingly, the Board concludes that the 
preponderance of the evidence is against a claim that the 
death of the veteran was the result of an "accident" in 
line of duty.

Suicide.  To state that suicide and playing Russian roulette 
are both intentional acts, as many of the cases referred by 
the Court stated, is not the same as finding or suggesting 
that playing Russian roulette is necessarily, and in all 
cases, the equivalent of committing suicide.  Like the 
caselaw referred by the Court for the Board's review, VA 
regulations governing willful misconduct contemplate two 
types of intentional acts, suicide and other intentional acts 
that are done either with knowledge that they are likely to 
result in serious injury or with a wanton and reckless 
disregard of their probable consequences.  38 C.F.R. 
§§ 3.1(n), 3.302; see also VAOPGCPREC 2-93 at para. 11 
(citing 66 Op. G.C. 270, 272 (2-6-31) (noting that "cases 
which are to be regarded as involving willful misconduct are 
those resulting from . . . the intentional doing of something 
either with the knowledge that it is likely to result in 
serious injury or with a wanton and reckless disregard of its 
probable consequences") (emphasis added)).  

Affirmative evidence in this case indicates that the 
veteran's death was not suicide.  The Pima Agency report 
concluded that no evidence was found to suggest the veteran's 
intent was to commit suicide, and that the veteran apparently 
shot himself with a gun while playing Russian roulette.  The 
veteran's military casualty report reflects that he died 
while playing Russian roulette of a self-inflicted gunshot 
wound to the head.  These reports represent the best evidence 
of record.  Moreover, they collectively rebut by a 
preponderance of the evidence the Medical Examiner's 
characterization of suicide because they are based on 
investigations and eyewitness accounts.

In addition, forensic testimony, dated July 1998, which 
addresses the mental status of the veteran prior to his death 
also bodes against a finding that the veteran's death was 
suicide.  Based on medical evidence provided by the VA, 
including medical records from the veteran's treating 
facility, Dr. Soliman, a psychiatrist, reported that the 
veteran was alert and oriented because he was able to drive 
his car on the night before his death.  His memory was intact 
for immediate, recent, and remote memory because he wanted to 
celebrate his 24th birthday a week after the incident.  Dr. 
Soliman observed that on the night before the veteran's 
death, eyewitnesses did not notice disorganized or depressive 
symptoms, suicidal or homicidal ideation, or bizarre or 
abnormal actions on the part of the veteran.  The veteran did 
not verbalize an intent to end his life and he was able to 
conduct a conversation with two eyewitnesses within minutes 
of the shooting.  Moreover, the night before his death he 
attended a social gathering where everybody was drinking 
alcohol.  Dr. Soliman stated that, based on his review of the 
medical evidence, there was no evidence of suicidal ideation 
or suicidal attempts.

Although in the July 1999 letter Dr. Heck, a psychologist, 
disputed some of the findings of the July 1998 report, he 
stated that the record was unclear as to whether the veteran 
committed suicide because of a lack of evidence.  He 
acknowledged, however, that the veteran possessed many of the 
characteristics defining a person who was at low risk for 
suicide, including his maintenance of a marriage, employment, 
stable interpersonal relationships, good health, good 
achievement, social drinker status, and a normal personality, 
along with his concern for his family.  Although Dr. Heck 
felt that it was more likely that the veteran's death was due 
to suicide, homicide, or an accident than it was that he was 
playing Russian roulette, the Board finds Dr. Heck's opinion 
in this regard of less probative weight than those who 
witnessed the veteran playing Russian roulette.  Dr. Heck 
provided no persuasive rationale for his conclusion, instead 
merely indicating that deaths caused by Russian roulette are 
extremely rare and stating that, because Russian roulette is 
a game that requires multiple players and the veteran alone 
had participated in the game on the night of his death, it 
was "extremely implausible" that he had died as the result 
of Russian roulette.  With regard to Dr. Heck's statement 
about the veteran participating in the game alone, the Board 
notes that, although there is no evidence that the others 
present were also "playing" Russian roulette, the veteran's 
actions in this case were anything but the behavior of an 
individual acting in isolation.  According to uncontradicted 
eyewitness information, he carried out his actions with 
ritualistic bravado in full view of other persons in a social 
setting with conversation about similar activity by his 
"troops" before his final deadly act.

With regard to his having pulled the trigger twice, the Board 
notes that there is no evidence to support a conclusion that 
this indicated that his death was the result of suicide 
rather than the result of intentionally doing something of an 
inherently dangerous nature - playing Russian roulette - with 
wanton and reckless disregard for its probable consequences.  
As long as at least one chamber of the revolver remained 
empty - and in this case all but one were empty -- the 
veteran knew he could survive.  Weighing all of the evidence, 
including the investigative reports and the recent 
psychological evaluations, the Board finds that the veteran's 
death, although the result of an intentional and inherently 
dangerous act, was not suicide.  Thus, the provisions of 38 
C.F.R. § 3.302 do not apply in this case.

Willful Misconduct.  As previously noted, the Board finds 
that VA regulations governing willful misconduct contemplate 
that service members may commit intentional acts that result 
in their deaths, but which are not necessarily suicide.  The 
Board concludes that the veteran's actions in this case 
constitute willful misconduct pursuant to 38 C.F.R. 
§ 3.1(n)(1).  According to that provision, willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  The deliberate or intentional wrongdoing in 
this case was the veteran's act of putting a revolver with a 
loaded round in the chamber against his temple and pulling 
the trigger.  The veteran was not unfamiliar with firearms.  
He was a professional soldier, a sergeant in the United 
States Marine Corps with extensive military training in 
weapons and safety precautions.  He clearly had knowledge of 
or wanton and reckless disregard of the probable consequences 
of his actions.  He intentionally acted in a manner that 
demonstrated a reckless indifference regarding his own life 
(or his own death), an action making his death the result 
neither of suicide nor of an accident.  Such behavior clearly 
falls within the regulatory definition of willful misconduct.  
38 C.F.R. § 3.1(n)(1).

Based on the evidence in this case and for the reasons 
provided, the Board finds that the veteran died as the result 
of a self-inflicted gunshot wound to the head while he was 
playing Russian roulette, and that his death was not 
accidental and not the result of suicide.  Rather, his death 
was proximately caused by his deliberate or intentional 
wrongdoing with wanton and reckless disregard of its probable 
consequences.  Thus, his death was the result of his willful 
misconduct and precludes a finding of service connection for 
the cause of his death by gunshot wound.  In reaching this 
decision, the Board has considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b); 
however, the doctrine is inapplicable because the 
preponderance of the evidence is against the appellant's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).  
The Board has also considered the statutory line-of-duty 
presumption afforded by 38 U.S.C.A. § 105(a), and the finding 
of willful misconduct is supported by a preponderance of the 
evidence, as discussed in this decision.


ORDER

The veteran's death was the result of his own willful 
misconduct, and therefore the appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



